 



Exhibit 10.1

             
Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
   

2006 EQUITY INCENTIVE PLAN OF SS&C TECHNOLOGIES HOLDINGS, INC.
STOCK OPTION GRANT NOTICE AND
STOCK OPTION AGREEMENT
STOCK OPTION GRANT NOTICE
Unless otherwise defined herein, the terms defined in the 2006 Equity Incentive
Plan of SS&C Technologies Holdings, Inc. (the “Plan”) shall have the same
defined meanings in this Stock Option Grant Notice and Stock Option Agreement.
You have been granted an Option to purchase Common Stock of the Company, subject
to the terms and conditions set forth in this Stock Option Grant Notice, the
Stock Option Agreement attached hereto as Appendix A, Appendix B (collectively,
the “Agreement”) and the Plan, as follows:

                     
Name of Optionee:
                                 
 
                    Total Number of Shares subject to the Option:              
               
 
                   
Exercise Price per Share:
      $            
 
       
 
   
 
                   
Total Exercise Price:
      $            
 
       
 
   
 
                   
Grant Date:
                                 
 
                    Type of Option:       Non-Qualified Stock Option    
 
                    Final Expiration Date:       [10 years from Grant Date]    
             
 
                    Vesting Schedule:   This Option will vest and become
exercisable in accordance with the vesting schedule set forth in Article II of
the Stock Option Agreement depending on the classification of the Option as
follows:    
 
                        Time Options:                        Shares Subject to
the Option    
 
                        Performance Options:                        Shares
Subject to the Option    
 
                        Superior Options:                        Shares Subject
to the Option    

     Your signature below indicates your agreement and understanding that this
Option is subject to all of the terms and conditions contained in the Agreement
and the Plan. ACCORDINGLY, PLEASE BE SURE TO READ ALL OF THE AGREEMENT, WHICH
CONTAINS THE SPECIFIC TERMS AND CONDITIONS OF THIS OPTION. This Stock Option
Grant Notice may be executed in any number of counterparts, each of which shall
be an original, but all of which together shall constitute one instrument. This
Stock Option Grant Notice may be executed by facsimile signatures.
OPTIONEE

     
 
[NAME]
   

SS&C TECHNOLOGIES HOLDINGS, INC.

         
By
 
 
Title:    

[Stock Option Grant Notice]

1



--------------------------------------------------------------------------------



 



APPENDIX A
STOCK OPTION AGREEMENT
ARTICLE I
GRANT OF OPTION
     Section 1.1 Grant of Option. In consideration of the Optionee’s agreement
to remain a Service Provider of the Company or one of its Subsidiaries and for
other good and valuable consideration, the Company hereby grants to the Optionee
the Option to purchase any part or all of an aggregate of the Shares set forth
in the Stock Option Grant Notice upon the terms and conditions set forth in the
Plan and the Agreement. The Optionee hereby agrees that except as required by
law, he or she will not disclose to any Person other than the Optionee’s spouse
and/or tax, legal and financial advisor (if any) the grant of the Option or any
of the terms or provisions hereof without the prior approval of the
Administrator, and the Optionee agrees that, in the discretion of the
Administrator, the Option shall terminate and any unexercised portion of such
Option (whether or not then exercisable) shall be forfeited if the Optionee
violates the non-disclosure provisions of this Section 1.1.
     Section 1.2 Option Subject to Plan. The Option granted hereunder is subject
to the terms and provisions of the Plan, including without limitation, Article V
and Article VIII thereof.
     Section 1.3 Exercise Price. The purchase price of the Shares covered by the
Option shall be the Exercise Price per Share set forth in the Stock Option Grant
Notice (without commission or other charge).
ARTICLE II
VESTING SCHEDULE; EXERCISABILITY
     Section 2.1 Commencement of Vesting and Exercisability of Time Options
          (a) Vesting. Except as provided below, the Time Options shall become
vested and exercisable, so long as the Optionee remains continuously a Service
Provider from the date hereof through each applicable date set forth below, as
follows:
               (i) 25% of the Time Options shall become vested and exercisable
on [                    ]; and
               (ii) 1/36 of the remaining Time Options shall become vested and
exercisable each month thereafter until all of the Time Options are fully
vested.
          (b) Liquidity Event Vesting. All Time Options shall become fully
vested and exercisable immediately prior to the effective date of a Liquidity
Event.
     Section 2.2 Commencement of Vesting and Exercisability of Performance
Options
          (a) Performance Acceleration. Subject to the provisions set forth
below, the Performance Options shall vest and become exercisable as follows:

 



--------------------------------------------------------------------------------



 



               (i) 20% of the Performance Options shall vest and become
exercisable on December 31 of each Fiscal Year 2007 through 20111 (each, an
“Applicable Year”) if, in each case, on such date (or within 120 days
thereafter), the Administrator determines that EBITDA for the Applicable Year
equals or exceeds the EBITDA Target for the Applicable Year (such acceleration,
the “Yearly Performance Based Acceleration”).
               (ii) For Fiscal Year 2007 and 20082, if the Administrator
determines that EBITDA for the Applicable Year is between (A) 95% of the EBITDA
Target for such Applicable Year, and (B) 100% of the EBITDA Target for such
Applicable Year, then the Administrator will use linear interpolation to
determine the portion of the Performance Options that shall vest and become
exercisable in each Applicable Year, which portion shall be between 10% and 20%
of the Performance Options.
               (iii) For Fiscal Year 2007 and 20082, if the Administrator
determines that EBITDA for the Applicable Year is 95% of the EBITDA Target for
such Applicable Year, then 10% of the Performance Options shall vest and become
exercisable in each Applicable Year.
               (iv) For Fiscal Year 2007 and 20082, except as provided below, no
portion of the Performance Options will become vested or exercisable if the
EBITDA for the Applicable Year is less than 95% of the EBITDA Target for such
Applicable Year.
               (v) For Fiscal Year 2009 through 20113, if the Administrator
determines that EBITDA for the Applicable Year is between (A) 90% of the EBITDA
Target for such Applicable Year, and (B) 100% of the EBITDA Target for such
Applicable Year, then the Administrator will use linear interpolation to
determine the portion of the Performance Options that shall vest and become
exercisable in each Applicable Year, which portion shall be between 10% and 20%
of the Performance Options.
               (vi) For Fiscal Year 2009 through 20113, if the Administrator
determines that EBITDA for the Applicable Year is 90% of the EBITDA Target for
such Applicable Year, then 10% of the Performance Options shall vest and become
exercisable in each Applicable Year.
               (vii) For Fiscal Year 2009 through 20113, except as provided
below, no portion of the Performance Options will become vested or exercisable
if the EBITDA for the Applicable Year is less than 90% of the EBITDA Target for
such Applicable Year.
          (b) Catch-up Vesting; Forward Vesting. Except as provided below, the
Performance Options which would otherwise fail to become vested and exercisable
in accordance with Section 2.2(a) shall be eligible for vesting in accordance
with this Section 2.2(b).
 

1   For Performance Options awarded in 2006, the applicable fiscal years are
“Fiscal Year 2006 through 2010”.   2   For Performance Options awarded in 2006,
the applicable fiscal years are “Fiscal Year 2006 and 2007”.   3   For
Performance Options awarded in 2006, the applicable fiscal years are “Fiscal
Year 2008 through 2010”.

 



--------------------------------------------------------------------------------



 



               (i) If EBITDA for the Applicable Year exceeds the EBITDA Target
for such year, an amount equal to the excess of EBITDA over the EBITDA Target
(the “Excess Amount”) shall be applied to EBITDA of any previous Applicable Year
for which the Yearly Performance Based Acceleration was not met in full. To the
extent such Excess Amount causes a previous Applicable Year’s EBITDA Target to
be met in accordance with Section 2.2(a), the portion of the Performance Options
that would have vested in such Applicable Year shall vest and become exercisable
on the date the applicable Excess Amount that causes such Performance Options to
vest is determined by the Administrator.
               (ii) In the event all EBITDA Targets of previous Applicable Years
were met in full (including as a result of this subsection), an amount equal to
the Excess Amount that is not applied to EBITDA of any previous Applicable Year
shall be applied to the EBITDA for future years. However, any Excess Amount
applied to the EBITDA for a future year shall not accelerate the vesting and
exercisability of the applicable Performance Options to a date prior to the date
in which the applicable portion of the Performance Options was first eligible to
become vested and exercisable in accordance with Section 2.2(a).
               (iii) Notwithstanding anything to the contrary in this
Section 2.2(b), in no event shall more than 20% of the Performance Options vest
and become exercisable with respect to any Applicable Year as a result of to
this Section 2.2(b).
          (c) Liquidity Event Vesting. Except as provided below, a percentage of
Performance Options shall vest and become exercisable immediately prior to the
effective date of a Liquidity Event if Liquidity Proceeds in a Liquidity Event
equal or exceed a certain return on the Investment, as follows:
               (i) If, in connection with a Liquidity Event, Liquidity Proceeds
are equal to 2.5 times the Investment, the Performance Options shall vest and
become exercisable with respect to that percentage of the Performance Options
equal to the difference between (x) 25% of the Performance Options, and (y) the
percentage of Performance Options that vested pursuant to Section 2.2(a) or
2.2(b) prior to the date of the Liquidity Event;
               (ii) If, in connection with a Liquidity Event, Liquidity Proceeds
are between 2.5 times the Investment and 4.0 times the Investment, then the
Administrator will use linear interpolation to determine the portion of the
Performance Options that will vest and become exercisable, which portion shall
be between 25% and 100% of the Performance Options less the percentage of
Performance Options that vested pursuant to Section 2.2(a) or 2.2(b) prior to
the date of the Liquidity Event; and
               (iii) If, in connection with a Liquidity Event, Liquidity
Proceeds are equal to or greater than 4.0 times the Investment, the Performance
Options shall become fully vested and exercisable immediately prior to the
effective date of the Liquidity Event.
          (d) Additional Liquidity Event Vesting. The Performance Options that
have not become eligible for Yearly Performance Based Acceleration pursuant to
Section 2.2(a) prior to the date of a Liquidity Event, shall become fully vested
and exercisable immediately prior to a Liquidity Event if and only if EBITDA for
the Fiscal Year in which the Liquidity Event occurs

 



--------------------------------------------------------------------------------



 



(which EBITDA shall not be reduced by any expenses that the Administrator
reasonably determines are directly related to the Liquidity Event, including
without limitation any investment banking fees payable as a result of the
Liquidity Event) equals or exceeds the EBITDA Target (reduced on a pro-rata
basis with respect to the portion of the EBITDA Target attributable to the
portion of the Fiscal Year remaining after the Liquidity Event occurs if the
Liquidity Event occurs on a date other than the last day of such Fiscal Year)
for the Fiscal Year in which such Liquidity Event occurs.
          (e) Internal Rate of Return Acceleration. If, in connection with a
Liquidity Event, Liquidity Proceeds are greater than or equal to the Internal
Rate of Return for the Performance Options with respect to all Investments, the
Performance Options shall become fully vested and exercisable immediately prior
to the effective date of such Liquidity Event.
     Section 2.3 Commencement of Vesting and Exercisability of Superior Options.
          (a) Performance Acceleration. Except as provided below, a percentage
of Superior Options shall vest and become exercisable if Liquidity Proceeds in a
Liquidity Event equal or exceed a certain return on the Investment, as follows:
               (i) If, in connection with a Liquidity Event, Liquidity Proceeds
are equal to or less than 4.0 times the Investment, the Superior Options shall
not vest and shall not become exercisable;
               (ii) If, in connection with a Liquidity Event, Liquidity Proceeds
are between 4.0 times the Investment and 4.5 times the Investment, then the
Administrator will use linear interpolation to determine the portion of the
Superior Options that shall vest and become exercisable, which portion shall be
between 0% and 100% of the Superior Options; and
               (iii) If, in connection with a Liquidity Event, Liquidity
Proceeds are equal to or greater than 4.5 times the Investment, the Superior
Options shall vest and become exercisable with respect to 100% of the Superior
Options.
          (b) Internal Rate of Return Acceleration If, in connection with a
Liquidity Event, Liquidity Proceeds are greater than or equal to the Internal
Rate of Return for the Superior Options with respect to all Investments, the
Superior Options shall become fully vested and exercisable immediately prior to
the effective date of such Liquidity Event.
     Section 2.4 Administrator Determination of Targets. The Administrator shall
make the determination as to whether the respective EBITDA Targets or Internal
Rate of Return have been met, and shall determine the extent, if any, to which
the Options have become vested and exercisable, on any such date as the
Administrator in its sole discretion shall determine; provided, however, that
with respect to each Fiscal Year such date shall not be later than the 120th day
following the end of such Fiscal Year.
     Section 2.5 No Vesting of Options. Any portion of the Options that have not
become vested or exercisable pursuant to Sections 2.1, 2.2 or 2.3 on or prior to
the date of the Optionee’s Termination of Service shall be forfeited and shall
not thereafter become exercisable.

 



--------------------------------------------------------------------------------



 



     Section 2.6 Duration of Exercisability. The installments of the Options
that become exercisable as provided for above are cumulative. Each such
installment which becomes exercisable shall remain exercisable until it becomes
unexercisable under Section 2.7.
     Section 2.7 Expiration of Option
          (a) The Options may not be exercised to any extent by anyone after the
first to occur of the following events:
               (i) The Final Expiration Date;
               (ii) Except as the Administrator may otherwise approve, thirty
(30) days following the date of the Optionee’s Termination of Service for any
reason other than Cause, death or Disability;
               (iii) Except as the Administrator may otherwise approve, the date
of the Optionee’s Termination of Service for Cause;
               (iv) Except as the Administrator may otherwise approve, twelve
months following the Optionee’s Termination of Service by reason of the
Optionee’s death or Disability; or
               (v) Pursuant to the terms of the Stockholders Agreement.
          (b) If, pursuant to the terms of the Stockholders Agreement, the
Company has a right to repurchase the Optionee’s Shares, the Company may
exercise such call right regardless of whether the Optionee continues to have a
right to exercise the Options under Section 2.7.
          (c) For the purposes of the Plan and this Agreement, the date of the
Termination of Service shall be the last day of the Optionee’s service as a
Service Provider, whether such day is selected by agreement with the Optionee or
unilaterally by the Company or its Subsidiary and whether with or without
advance notice. For the avoidance of doubt, no period of notice that is given or
that ought to have been given under applicable law in respect of such
Termination of Service will be utilized in determining entitlement under the
Plan, the Stockholders Agreement or this Agreement. Any action by the Company or
its Subsidiary taken in accordance with the terms of the Plan and this Agreement
as set out aforesaid shall be deemed to fully and completely satisfy any
liability or obligation of the Company or its Subsidiary to the Optionee in
respect of the Plan or this Agreement arising from or in connection with such
Termination of Service, including in respect of any period of notice given or
that ought to have been given under applicable law in respect of such
Termination of Service.
     Section 2.8 Partial Exercise. Any exercisable portion of the Options or all
the Options, if then wholly exercisable, may be exercised in whole or in part at
any time prior to the time when the Options or portion thereof becomes
unexercisable.
     Section 2.9 Exercise of Options. The exercise of the Options shall be
governed by the terms of this Agreement and the terms of the Plan, including,
without limitation, the provisions of Article V of the Plan. Unless otherwise
determined by the Administrator, the Optionee must

 



--------------------------------------------------------------------------------



 



provide the Company with 30 days notice prior to his or her intent to exercise
the options (in such form as the Company will determine) or such other amount of
time as the Administrator determines necessary in order for the Company to
comply with applicable securities law. After this notice period, to exercise an
option, the Participant must provide written notice of exercise to the Company
in accordance with the Plan and this Agreement.
     Section 2.10 Manner of Exercise; Tax Withholding
          (a) To the extent permitted by law or the applicable listing rules, if
any, the Optionee may pay for the Shares with respect to which such Option or
portion of such Option is exercised through (i) payment in cash; (ii) with the
consent of the Administrator, the delivery of Shares which have been owned by
the Optionee for at least six months, duly endorsed for transfer to the Company
with a Fair Market Value on the date of delivery equal to the aggregate Exercise
Price of the exercised portion of the Option (provided such Common Stock is not
subject to any repurchase, forfeiture, unfulfilled vesting or other similar
requirements), (iii) with the consent of the Administrator, through the
surrender of Shares then issuable upon exercise of the Option having a Fair
Market Value on the date of the exercise of the Option equal to the aggregate
Exercise Price of the exercised portion of the Option (in which case the
Optionee will be deemed the legal owner of such surrendered Shares at the time
of the exercise of the Option), or (iv) through a cashless exercise program
(effectuated through a broker) approved by the Administrator.
          (b) The Optionee shall pay to the Company or any applicable
Subsidiary, or make provision satisfactory to the Company or such Subsidiary,
for payment of, any taxes required by law to be withheld in connection with the
grant, vesting, assignment, and/or exercise of any portion of the Option, as
applicable. With respect to any portion of the Option that is exercised
(i) prior to an IPO, (ii) prior to a Change in Control, and (iii) within the
period beginning on the date ninety (90) days prior to the date the Option is
scheduled to expire pursuant to Section 2.7(a)(ii) or Section 2.7(a)(iv) and
ending on the date such option is scheduled to expire pursuant to Section
2.7(a)(ii) or Section 2.7(a)(iv), as applicable, and subject to any applicable
legal conditions or restrictions, the Company shall, upon the Optionee’s
request, withhold from the shares of Common Stock otherwise issuable to the
Optionee upon the exercise of the Option or any portion thereof a number of
whole Shares having a Fair Market Value, determined as of the date of exercise,
not in excess of the minimum of tax required to be withheld by law (or such
lower amount as may be necessary to avoid variable award accounting); provided
that the foregoing is at such time permitted under the terms of the agreements
governing any indebtedness to which the Company or any of its Subsidiaries may
be a party; and provided, further that no fractional shares of Common Stock will
be retained to satisfy any portion of the withholding tax and the Optionee
hereby agrees to satisfy any additional amount of withholding taxes that are not
satisfied through the retention of shares of Common Stock by the Company. Any
shares of Common Stock retained by the Company pursuant to this Section shall be
deducted from the underlying shares to be received by such Optionee upon
exercise of the Option. Any adverse consequences to the Optionee arising in
connection with the Share withholding procedure set forth in the preceding
sentence shall be the sole responsibility of the Optionee.

 



--------------------------------------------------------------------------------



 



ARTICLE III
OTHER PROVISIONS
     Section 3.1 Optionee Representation; Not a Contract of Service. The
Optionee hereby represents that the Optionee’s execution of this Agreement and
participation in the Plan is voluntary and that the Optionee has in no way been
induced to enter into this Agreement in exchange for or as a requirement of the
expectation of service with the Company or any of its Subsidiaries. Nothing in
this Agreement or in the Plan shall confer upon the Optionee any right to
continue as a Service Provider or shall interfere with or restrict in any way
the rights of the Company or its Subsidiaries, which are hereby expressly
reserved, to discharge the Optionee at any time for any reason whatsoever, with
or without Cause except pursuant to an employment or consulting agreement
executed by and between the Company and the Optionee and approved by the Board.
     Section 3.2 Shares Subject to Plan and Stockholders Agreement; Restrictions
on the Transfer of Options and Common Stock. The Optionee acknowledges that this
Option and any shares acquired upon exercise of the Option are subject to the
terms of the Plan and the Stockholders Agreement including, without limitation,
the restrictions set forth in Sections 5.6 and 5.7 of the Plan.
     Section 3.3 Construction. This Agreement shall be administered, interpreted
and enforced under the laws of the state of Delaware.
     Section 3.4 Adjustments in EBITDA. The EBITDA Targets specified in
Appendix B (collectively the “Financial Targets”) are based upon (i) certain
revenue and expense assumptions about the future business of the Company; (ii) a
management model prepared by the Company for the projected financial performance
of the Company, which incorporates the desired internal rate of return on the
investment by the Principal Stockholders in debt and equity securities or
instruments of the Company and its Subsidiaries and (iii) the continued
application of accounting policies used by the Company as of the date the Option
is granted. Accordingly, in the event that, after such date, the Administrator
determines, in its sole discretion, that any acquisition or disposition of any
business by the Company, any dividend or other distribution (whether in the form
of cash, Common Stock, other securities, or other property), recapitalization,
reclassification, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Common Stock or other securities of the Company, issuance of warrants or other
rights to purchase Common Stock or other securities of the Company, any unusual
or nonrecurring transactions or events affecting the Company, or the financial
statements of the Company, or change in applicable laws, regulations, or changes
in generally accepted accounting principles applicable to, or the accounting
policies used by, the Company occurs such that an adjustment is determined by
the Administrator to be appropriate in order to prevent dilution or enlargement
of the benefits or potential benefits intended to be made available with respect
to the Option, then the Administrator shall, subject to Section 8.1 of the Plan,
in good faith and in such manner as it may deem equitable, adjust the Financial
Targets to reflect the projected effect of such transaction(s) or event(s) on
the Financial Targets.

 



--------------------------------------------------------------------------------



 



     Section 3.5 Conformity to Securities Laws. The Optionee acknowledges that
the Plan is intended to conform to the extent necessary with all provisions of
the Securities Act and the Exchange Act and any and all regulations and rules
promulgated thereunder by the Securities and Exchange Commission, including
without limitation Rule 16b-3. Notwithstanding anything herein to the contrary,
the Plan, the Stockholders Agreement and this Agreement shall be administered,
and the Option is granted and may be exercised, only in such a manner as to
conform to such laws, rules and regulations. To the extent permitted by
applicable law, the Plan and this Agreement shall be deemed amended to the
extent necessary to conform to such laws, rules and regulations.
     Section 3.6 Amendment, Suspension and Termination. The Option may be wholly
or partially amended or otherwise modified, suspended or terminated at any time
or from time to time by the Administrator or the Board, provided that, except as
provided by Section 8.1 of the Plan, neither the amendment, suspension nor
termination of this Agreement shall, without the consent of the Optionee, alter
or impair any rights or obligations under the Option.
ARTICLE IV
DEFINITIONS
     Whenever the following terms are used in this Agreement, they shall have
the meaning specified below unless the context clearly indicates to the
contrary. Capitalized terms used in this Agreement and not defined below shall
have the meaning given such terms in the Plan. The singular pronoun shall
include the plural, where the context so indicates.
     Section 4.1 [Intentionally omitted.]
     Section 4.2 Agreement. “Agreement” shall have the meaning set forth in the
Stock Option Grant Notice.
     Section 4.3 Applicable Year. “Applicable Year” shall have the meaning set
forth in Section 2.2(a).
     Section 4.4 Cause. “Cause” shall mean,
          (a) the Board’s determination that the Optionee failed to
substantially perform his or her duties (other than any such failure resulting
from the Optionee’s disability) which is not remedied within ten days after
receipt of written notice from the Company or one of its Subsidiaries, as
applicable, specifying such failure;
          (b) the Board’s determination that the Optionee failed to carry out,
or comply with any lawful and reasonable directive of the Board or the
Optionee’s immediate supervisor, which is not remedied within ten days after
receipt of written notice from the Company or one of its Subsidiaries, as
applicable, specifying such failure;
          (c) the Optionee’s conviction, plea of no contest, plea of nolo
contendere, or imposition of unadjudicated probation for any felony or a crime
involving moral turpitude;

 



--------------------------------------------------------------------------------



 



          (d) the Optionee’s unlawful use (including being under the influence)
or possession of illegal drugs on the Company’s or one of its Subsidiaries’, as
applicable, premises or while performing the Optionee’s duties and
responsibilities; or
          (e) the Optionee’s commission of a material act of fraud,
embezzlement, misappropriation, willful misconduct, or breach of fiduciary duty
against the Company or one of its Subsidiaries, as applicable.
Notwithstanding the foregoing, if the Optionee is a party to a written
employment or consulting agreement with the Company (or one of its
Subsidiaries), then “Cause” shall be as such term is defined in the applicable
written employment or consulting agreement.
     Section 4.5 Company. “Company” shall mean Sunshine Acquisition Corporation.
     Section 4.6 EBITDA. “EBITDA” for a given Fiscal Year shall mean
consolidated earnings before interest, taxes, depreciation, and amortization of
the Company and its consolidated Subsidiaries, adjusted for management fees paid
to the Principal Stockholders, or its Affiliates, less all annual bonuses
payable with respect to the applicable Fiscal Year to the extent not deducted,
as reflected on the Company’s audited consolidated financial statements for such
Fiscal Year, but excluding certain extraordinary and non-recurring items as
determined by the Administrator. EBITDA shall include earnings from any company
acquired by the Company on or before March 31, 2006.
     Section 4.7 EBITDA Target. “EBITDA Target” for a given year shall be as set
forth in Appendix B of this Agreement, subject to the provisions of Section 3.4.
     Section 4.8 Exercise Price. “Exercise Price” shall mean the per share price
set forth in the Stock Option Grant Notice.
     Section 4.9 Final Expiration Date. “Final Expiration Date” shall mean the
date set forth in the Stock Option Grant Notice.
     Section 4.10 Financial Targets. “Financial Targets” shall have the meaning
set forth in Section 3.4.
     Section 4.11 Fiscal Year. “Fiscal Year” shall mean the fiscal year of the
Company, as in effect from time to time.
     Section 4.12 Grant Date. “Grant Date” shall be the date set forth in the
Stock Option Grant Notice.
     Section 4.13 “IPO” means a public offering of Common Stock pursuant to a
registration statement filed in accordance with the Securities Act.
     Section 4.14 Internal Rate of Return. “Internal Rate of Return” shall mean,
with respect to any Investment, a dollar amount representing:
          (a) Performance Options, a 40% Investor Return on such Investment, and

 



--------------------------------------------------------------------------------



 



          (b) For Superior Options, a 50% Investor Return on such Investment.
     For purposes of calculating the Internal Rate of Return:
     (x) The amount of an Investment shall be the amount paid by such Principal
Stockholder to any Person (including, without limitation, the Company, any
Subsidiary, or any underwriter) for the purchase of equity securities; provided
that if such Principal Stockholder shall have acquired such equity securities
directly from another Principal Stockholder or through an uninterrupted series
of Principal Stockholders, the amount of such Investment shall be the amount
initially paid to purchase such equity securities from a Person other than a
Principal Stockholder; and
     (y) The initial date of an Investment shall be the date such Principal
Stockholder purchased such equity securities from any Person (including, without
limitation, the Company, any Subsidiary, or any underwriter); provided that if
such Principal Stockholder acquired such equity securities directly from another
Principal Stockholder or through an uninterrupted series of Principal
Stockholders, the initial date of such Investment shall be the date such equity
securities were initially acquired from a Person other than a Principal
Stockholder.
     Section 4.15 Investment. “Investment” shall mean any investment of funds by
the Principal Stockholders in equity securities of the Company and its
Subsidiaries.
     Section 4.16 Investor Return. “Investor Return” shall mean the annual
compounded pre-tax internal rate of return on a given Investment determined with
respect to the period beginning on the initial date of such Investment and
ending on the effective date of a Liquidity Event.
     Section 4.17 Liquidity Event. “Liquidity Event” shall mean either (a) the
consummation of the sale, transfer, conveyance or other disposition in one or a
series of related transactions, of the equity securities of the Company or its
successor held, directly or indirectly, by all of the Principal Stockholders in
exchange for currency, such that immediately following such transaction (or
series of related transactions), the total number of all equity securities held,
directly or indirectly, by all of the Principal Stockholders and any Affiliate
of any Principal Stockholder(s) is, in the aggregate, less than 50% of the total
number of equity securities (as adjusted for the occurrence of a Corporate
Event) held, directly or indirectly, by all of the Principal Stockholders as of
November 23, 2005; or (b) the consummation of the sale, lease, transfer,
conveyance or other disposition (other than by way of merger or consolidation),
in one or a series of related transactions, of all or substantially all of the
assets of the Company, or the Company and its Subsidiaries taken as a whole, to
any “person” (as such term is defined in Section 13(d)(3) of the Exchange Act)
other than to any Principal Stockholder(s) or an Affiliate of any Principal
Stockholder(s).
     Section 4.18 Liquidity Proceeds. “Liquidity Proceeds” shall mean the sum of
(a) the aggregate fair-market value of the consideration actually received
(excluding any management or similar fees) by the Principal Stockholders on
their Investment in connection with a Liquidity Event, after taking into account
all post closing adjustments and after deducting all transaction costs and
expenses, and assuming exercise of all options and warrants to purchase equity

 



--------------------------------------------------------------------------------



 



securities of the Company outstanding as of the effective date of such Liquidity
Event (after giving effect to different dates of investment, if any, and after
giving effect to any dilution of securities or instruments arising in connection
with such Liquidity Event); provided however, that if the Principal Stockholders
retain any Investment or portion thereof following such Liquidity Event, the
fair market value of such Investment (or portion) immediately following such
Liquidity Event shall be deemed “consideration received” for purposes of
calculating the Liquidity Proceeds, and provided further that the fair market
value of any non-cash consideration (including stock) shall be determined by the
Board in its sole discretion as of the date of such Liquidity Event and (b) the
amount of cash dividends the Principal Stockholders receive on the Investment
from time to time.
     Section 4.19 Option(s). “Option(s)” shall mean the option(s) to purchase
Common Stock granted under this Agreement.
     Section 4.20 Performance Options. “Performance Option(s)” shall mean the
portion of the Options designated as Performance Options in the Stock Option
Grant Notice.
     Section 4.21 Plan. “Plan” shall mean the 2006 Equity Incentive Plan of SS&C
Technologies Holdings, Inc..
     Section 4.22 Share. “Share” shall mean a share of Common Stock
     Section 4.23 Stock Option Grant Notice. “Stock Option Grant Notice” shall
mean the first page of this Agreement.
     Section 4.24 Superior Options. “Superior Options” shall mean the portion of
the Options designated as Superior Options in the Stock Option Grant Notice.
     Section 4.25 Time Options. “Time Options” shall mean the portion of the
Options designated as Time Options in the Stock Option Grant Notice.
     Section 4.26 Vesting Commencement Date. “Vesting Commencement Date” shall
have the meaning set forth in the Stock Option Grant Notice.
     Section 4.27 Yearly Performance Based Acceleration. “Yearly Performance
Based Acceleration” shall have the meaning set forth in Section 2.2(a).
***

 



--------------------------------------------------------------------------------



 



APPENDIX B
EBITDA TARGETS
($ Millions)
As of the end of the fiscal year

                                                  Performance Measure   2006*  
2007*   2008   2009   2010   2011
EBITDA Target
  $ [**]     $ [**]     $ [**]     $ [**]     $ [**]     $ [**]  

          Performance Options awarded in 2006 relate to EBITDA Targets from
fiscal years 2006 to 2010.

 

*   On April 18, 2007, the Board of Directors approved (i) the vesting, as of
April 18, 2007, of 50% of the Performance Options granted to the employees of
SS&C Technologies, Inc. through March 31, 2007 (the “2006 Performance Options”)
under the Plan that would have vested if the Company had equaled or exceeded the
EBITDA Target for Fiscal Year 2006 ; (ii) the vesting, conditioned upon the
meeting of the EBITDA Target for Fiscal Year 2007, of the other 50% of the 2006
Performance Options; and (iii) the reduction of the EBITDA Target for fiscal
year 2007 from $[**] million to $[**] million for options granted after
April 18, 2007.

 